J-S06021-20

                                   2020 Pa. Super. 146

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JEREMY SEAN BRIGHT                         :
                                               :
                       Appellant               :   No. 2075 EDA 2019

                 Appeal from the Order Entered June 12, 2019
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0002705-2018


BEFORE: LAZARUS, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

OPINION BY McLAUGHLIN, J.:                                FILED JUNE 22, 2020

        Jeremy Sean Bright appeals from the judgment of sentence entered

following his conviction for Possession with Intent to Deliver a Controlled

Substance (“PWID”).1 He challenges the trial court’s denial of his request for

the identities of two confidential informants (“CIs”) and argues that the verdict

was against the weight of the evidence. We affirm.

        The trial court summarized the facts of this case as follows:

           On September 16, 2017, Officers Dennis Leighton and
           Edmond O’Brien supervised a buy-walk between [Bright]
           and two confidential informants on the 1200 block of Marie
           Lowe Drive in Bristol Township, Bucks County. Prior to the
           buy, police officers searched the confidential informant and
           their vehicle and provided the confidential informants with
           $80 of documented buy money. Officer Leighton traveled to
           Marie Lowe Drive and parked his vehicle in a position where
           he would have a clear view of the scene of the buy. Officer
           O’Brien followed the confidential informants to the area of
           the buy in a separate vehicle until he reached the
____________________________________________


1   35 P.S. § 780-113(a)(30).
J-S06021-20


         intersection of Schumacher Drive and Beaver Dam Road. At
         that point, Officer Leighton confirmed over the radio that he
         could see the confidential informants so Officer O’Brien left
         the area to avoid detection.

         [Bright] was standing in the roadway in front of 1223 Marie
         Lowe Drive near his blue Chevy Impala when the
         confidential informants arrived. From his vehicle, Officer
         Leighton watched the confidential informants park behind
         [Bright’s] Impala. Officer Leighton testified that one of the
         confidential informants exited the car and interacted briefly
         with [Bright] before returning to the car. [Bright] then
         walked around to the trunk of the Impala, placed something
         on the curb next to the confidential informants’ car, and
         motioned to one of the confidential informants, who then
         got out of the car and retrieved what [Bright] had left on
         the curb. Officer Leighton had an unobstructed view of the
         buy and he testified that he did not lose sight of either of
         the confidential informants during the entire transaction.

         Officer O’Brien resumed his surveillance at the intersection
         of Schumacher Drive and Beaver Dam Road after the
         confidential informants left the area of the buy. When they
         returned to the secure location, the confidential informants
         underwent another search and provided Officer O’Brien with
         the 1.91 grams of loose crack cocaine that they had
         purchased from [Bright].

Trial Ct. Op., filed 08/06/19, at 1-2.

      Prior to trial, Bright filed a motion to compel the identity of the CIs. The

trial court held a hearing where Officer Dennis Leighton testified. He said that

at the time of the buy, he had known Bright for more than 10 years, since he

arrested him in 2006 for an unrelated offense, and had had numerous contacts

with him since that time. N.T., 10/12/18, at 8, 9. Regarding the drug

transaction between Bright and the CI, Officer Leighton testified, “I can tell

you without a doubt, 100 percent, that day I saw one person interact with my

informants and that was [Bright].” Id. at 31. Defense counsel asserted a

                                         -2-
J-S06021-20



defense of mistaken identity and argued that “[t]here’s a black male in the

area that looks just like my client. . . . The only people who can truly identify

him who handed him the drugs are the confidential informants.” Id. at 36, 37.

Counsel provided no evidence to support the assertion that there was a black

male in the area who resembled Bright. The trial court denied the motion and

Bright proceeded to a jury trial. The jury convicted Bright of the above offense

and the trial court sentenced him to 18 to 36 months’ incarceration. Bright

filed a post-sentence motion challenging the weight of the evidence, which the

trial court denied. This timely appeal followed.

      Bright raises the following issues before this Court:

         1. Did the pre-trial court abuse its discretion in failing to
            disclose the identity of the confidential informant [sic] to
            the defense?

         2. Was the jury’s verdict of guilty on all charges against the
            clear weight of the evidence that the Commonwealth
            failed to establish that [Bright] sold illegal narcotics to a
            confidential informant [sic][?]

Bright’s Br. at 5.

      “‘Our standard of review of claims that a trial court erred in its

disposition of a request for disclosure of an informant’s identity is confined to

abuse of discretion.’” Commonwealth v. Washington, 63 A.3d 797, 801

(Pa.Super. 2013) (quoting Commonwealth v. Withrow, 932 A.2d 138, 140

(Pa.Super. 2007)). The Commonwealth has a qualified privilege not to disclose

the identity of a CI. See Withrow, 932 A.2d at 140-41. Thus, where a

defendant seeks a CI’s identity, the defendant must first show “that [the]


                                      -3-
J-S06021-20



request for disclosure is reasonable and that the information sought to be

obtained through disclosure is material to the defense.” Id. at 141. Thus,

although the defendant need not predict absolutely what the CI would say,

the defendant must “demonstrate at least a reasonable possibility the

informant's testimony would exonerate him.” Id.

       It is only after the defendant carries this initial burden does the trial

court then exercise its discretion and “determine whether the information is

to be revealed.” Id. A defendant fails to carry the initial burden to show that

the CI’s identity would be material to a defense of mistaken identity where

the record contains no evidentiary basis on which the defendant could assert

the defense. See Commonwealth v. Marsh, 997 A.2d 318, 322 (Pa. 2010)

(opinion announcing the judgment of the court); id. at 325 (Saylor, J.,

concurring).2

       Here, Bright claims that the trial court erred in denying his motion to

disclose the identity of the CI because “Bright was not arrested until six

months after the lone officer’s observation. His trial testimony did not occur

until more than one year later in October of 2018 raising the possibility that

the officer’s memory of the incident was mistaken.” Bright’s Br. at 11. He

maintains that because of this, he has “shown that the identity of the
____________________________________________


2 Although the lead opinion in Marsh was a plurality of three justices, the
concurring opinion agreed with the lead opinion that appellant had failed to
meet his initial burden because of “the lack of record support[.]” Marsh, 997
A.2d at 325 (Saylor, J., concurring). The concurring opinion was joined by the
participating justices who had not joined the lead opinion, such that the Marsh
Court’s decision on this point is controlling precedent.

                                           -4-
J-S06021-20



confidential informants was material to his defense and his request was

reasonable.” Id. Bright also asserts that the facts in Commonwealth v.

Carter, 233 A.2d 284 (Pa. 1967), are “analogous.” Id. at 10.

      In   Carter,   the   Commonwealth     charged    Carter   with   “felonious

possession and sale of narcotic drugs[.]” Carter, 233 A.2d at 285. Other than

Carter, there were only two witnesses to the sale: the CI and an undercover

officer. Id. at 286. The undercover officer testified about the sale and

identified Carter. A federal agent conducting remote surveillance testified that

he could not see the transaction, but did identify Carter. Id. The undercover

officer and the federal agent did not encounter Carter again until Carter’s

arrest six months later, and they based their identification of Carter “on a

single meeting.” Id. On cross-examination of the undercover officer, defense

counsel asked the officer for the identity of the CI. See id. The Commonwealth

objected and the court sustained the objection. See id. Our Supreme Court

reversed, concluding that under the circumstances, the Commonwealth should

have disclosed the name of the CI, noting “the limited opportunity” the

undercover officer and the federal agent had to observe the seller. Id. at 287.

      This case is easily distinguishable. Defense counsel provided no

evidentiary support for his claim of “a black male in the area that looks just

like my client.” Moreover, Officer Leighton did not base his identification of

Bright “on a single meeting.” He testified that he had known Bright for more

than 10 years and had had numerous contacts with Bright over the years. In

view of this testimony, which the trial court credited, Bright failed to make the

                                      -5-
J-S06021-20



requisite threshold showing of materiality and reasonableness. See Marsh,
997 A.2d at 322.3 In short, Bright “failed to offer an explanation of how the

[CI’s] testimony, in light of Officer Leighton’s observation of the delivery, could

have aided in his defense.” TCO at 5, 6.

           Officer Leighton, who has conducted hundreds of controlled
           buys, testified at both the pre-trial hearing and at trial that
           he personally observed [Bright] take something out of the
           trunk of his car and place it on the curb next to the
           confidential informants’ car for one of the confidential
           informants to retrieve. Officer Leighton’s view of the buy
           was unobstructed and he testified that he is “certain”
           [Bright] was the seller. Officer Leighton was able to identity
           [Bright] as the seller because he has known [Bright] for over
           ten years and has interacted with [Bright] on more than one
           occasion in the over ten years that he has known him.

Trial Ct. Op. at 5 (citations to notes of testimony omitted). The trial court did

not abuse its discretion in denying Bright’s motion to disclose the identity of

the CIs.

        Next, Bright argues the verdict was against the weight of the evidence.

He claims that “the trial court abused its discretion in denying the weight of

evidence motion because of the many facts which point to [Bright’s]

innocence.” Bright’s Br. at 13. These facts include that “[t]he officer’s

observation from 206 yards was obstructed” and “[Officer Leighton’s] claim

that he used binoculars to enhance his view is undercut by failure to add this

important detail to either his testimony at a prior hearing or in his police

report.” Id. at 15. He also alleges that there was “no physical evidence” to
____________________________________________


3   See also Marsh, 997 A.2d at 325 (Saylor, J., concurring).

                                           -6-
J-S06021-20



support Officer Leighton’s claim that he observed a drug sale between Bright

and the CI. Id.

      Our standard of review regarding a claim challenging the weight of the

evidence is as follows:

         Appellate review of a weight claim is a review of the exercise
         of discretion, not of the underlying question of whether the
         verdict is against the weight of the evidence. Because the
         trial judge has had the opportunity to hear and see the
         evidence presented, an appellate court will give the gravest
         consideration to the findings and reasons advanced by the
         trial judge when reviewing a trial court's determination that
         the verdict is against the weight of the evidence. One of the
         least assailable reasons for granting or denying a new trial
         is the lower court's conviction that the verdict was or was
         not against the weight of the evidence and that a new trial
         should be granted in the interest of justice.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (citations and

emphasis omitted). “[T]he finder of fact while passing upon the credibility of

witnesses and the weight of the evidence produced, is free to believe all, part

or none of the evidence.” Commonwealth v. Roberts, 133 A.3d 759, 767

(Pa.Super. 2016) (citation omitted). Additionally, the Commonwealth “may

sustain its burden of proving every element of the crime beyond a reasonable

doubt by means of wholly circumstantial evidence.” Commonwealth v.

Colon-Plaza, 136 A.3d 521, 526 (Pa.Super. 2016) (citation omitted).

      Here, the trial court rejected Bright’s weight claim, concluding, “The

evidence presented at trial shows that [Bright] did, in fact, knowingly deliver

cocaine to a confidential informant and nothing in the record shocks this




                                     -7-
J-S06021-20



Court’s sense of justice or cries out for a new trial in order to permit justice to

prevail.” Trial Ct. Op. at 8.

         Officer Leighton testified that he witnessed the actual
         transfer of crack cocaine on September 26, 2017:

                   One of the informants had exited the
                   vehicle, approached Mr. Bright on foot,
                   who was standing in the roadway. They
                   had a brief interaction.

                   At that time, the informant then walked
                   back to the informant vehicle and
                   reentered the vehicle. Mr. Bright then
                   walked to the area of the trunk of the blue
                   Chevy Impala. My vantage point at this
                   time is I’m looking at the front of the
                   vehicle. So when Mr. Bright walked behind
                   the vehicle and raises the trunk, I can only
                   see the top of his head or the top of the
                   raised trunk. Mr. Bright does- did – he
                   remained there in front of the trunk for
                   approximately maybe a minute or two
                   minutes.

                   And at that time, he walked over to the
                   passenger side of the vehicle at the curb,
                   bent over, motioned to the CI vehicle, the
                   CI exited the vehicle, walked up, bent
                   down in the area where I had saw Mr.
                   Bright bend down, then turned around
                   and walked back to the CI vehicle. At that
                   time, the CI vehicle immediately left the
                   area.

                   What I can tell you is that the entire time
                   that the CI vehicle was there, no other
                   persons approached that vehicle, and the
                   informant then exited the vehicle, had
                   contact with no other people or interacted
                   with no other people other than Mr.
                   Bright.



                                       -8-
J-S06021-20


        The jury chose to believe Officer Leighton’s testimony and
        we found no basis to overturn the jury’s decision. Further,
        lab testing of the drugs that the police recovered from the
        confidential informants confirmed to be crack cocaine.
Id. at 7-8 (citations to notes of testimony and case law omitted).

     Bright’s weight claim lacks merit. The trial court did not abuse its

discretion in concluding that the verdict was not objectively shocking. See

Commonwealth v. Widmer, 744 A.2d 745, 753 (Pa. 2000). We therefore

affirm the judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/22/20




                                    -9-